This matter is submitted on application for rehearing consisting of three branches.
All the questions presented on the application for rehearing were directly or inferentially considered and determined in our original opinion.
It is suggested that counsel is in doubt if the judgment of this court and remand to the trial court would permit an amendment of the application. This would not be permissible because the appeal was on questions of law from an order dismissing the application. In such an appeal, amendment of pleadings may not be made in the reviewing court. Whether or not the application may be amended by the trial court upon remand is not raised on this appeal.
The application will be denied.
Application denied.
HORNBECK, P.J., GEIGER and MILLER, JJ., concur.